Name: Commission Regulation (EEC) No 2341/91 of 1 August 1991 re-establishing the levying of customs duties on products falling within CN code 4106 20 00, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 2. 8 . 91 Official Journal of the European Communities No L 214/25 COMMISSION REGULATION (EEC) No 2341/91 of 1 August 1991 re-establishing the levying of customs duties on products falling within CN code 4106 20 00, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), as amended by Regulation (EEC) No 3835/90 (2), and in particular Article 9 thereof, the countries and territories concerned may at any time be re-established ; "Whereas, in the case of products falling within CN code 41 06 20 00, originating in India, the individual ceiling was fixed at ECU 2 756 000 ; whereas, on 21 March 1991 , imports of these products into the Community origin ­ ating in India reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I : Article 1 Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of As from 5 August 1991 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90 , shall be re-established on imports into the Community of the following products originating in India : Order No CN code Description 10.0540 4106 20 00 Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 :  Parchment-dressed or prepared after tanning Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 August 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 370, 31 . 12. 1990, p. 126 .